NO. 12-10-00124-CR

                        IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS
                                                §
IN RE: GARY LYNN ROBINSON,
RELATOR                                         §    ORIGINAL PROCEEDING

                                                §
                               MEMORANDUM OPINION
       In this original mandamus proceeding, Gary Lynn Robinson alleges that he
entered into a plea agreement in connection with an aggravated robbery charge. He
alleges further that the agreement did not require payment of restitution, but the judgment
of conviction provides that he must pay restitution of $138,658.85. He urges this court to
issue a writ of mandamus directing the Wood County District Clerk to expunge the
restitution amount from the judgment and notify all interested parties of the change.
       This court has the authority to issue a writ of mandamus against a judge of a
district or county court in its appellate district and all writs necessary to enforce this
court’s jurisdiction. See TEX. GOV’T CODE ANN. § 22.221 (Vernon 2004). In order for
this court to issue mandamus against a district clerk, it must be established that issuance
of the writ is necessary to enforce its jurisdiction. See id.; In re Coronado, 980 S.W.2d
691, 692-93 (Tex. App.–San Antonio 1998, orig. proceeding). Here, Robinson seeks
relief from a felony judgment of conviction. This court has no jurisdiction in criminal
law matters pertaining to relief from final felony judgments.       That jurisdiction lies
exclusively with the Texas Court of Criminal Appeals. TEX. CODE CRIM. PROC. ANN. art.
11.07 § 3 (Vernon Supp. 2009). Consequently, Robinson has not demonstrated that the
exercise of this court’s mandamus authority against the Wood County District Clerk is
necessary to enforce its jurisdiction.
       We note that Robinson has presented this issue to the court of criminal appeals
through a postconviction habeas application. In an unpublished opinion, the court of
criminal appeals held that although Robinson was not provided an opportunity to contest
the $138,658.85 in restitution, he could have raised the issue on direct appeal. See Ex
parte Robinson, No. WR-40,449-08 (Tex. Crim. App. June 18, 2008) (not designated for
publication). Even if we had postconviction felony jurisdiction, this decision would bar
our review of Robinson’s restitution issue.
       Robinson’s petition for writ of mandamus is dismissed. All pending motions are
overruled as moot.


                                                                BRIAN HOYLE__
                                                                    Justice

Opinion delivered May 12, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                   (DO NOT PUBLISH)




                                              2